Title: From Alexander Hamilton to James Bruff, 25 April 1799
From: Hamilton, Alexander
To: Bruff, James


          
            Sir,
            Philadelphia April 25. 1799
          
          On your arrival at Philadelphia you will apply to the Secy of War who will cause you to be furnished with money Cloathing Knapsacks Camp Kettles & Canteens sufficient to enable you to enter upon the recruiting of your Company as heretofore understood between us—
          The multiciplicy of my avocations here & the necessity of my immediate Return to N York prevent your receiving your instructions at this time But you will find them at the Post Office at Baltimore as soon as you probably will reach that place
          With consideratn Yr Obed Ser
          
            A Hamilton
          
          Capt Bruff
        